DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mokhtari USPA_20140374670_A1.
1.	Regarding Claims 1, Mokhtari discloses a dielectric coating (Paragraph (0078]) composition comprising: 2 - 15 wt.% of an aqueous binder selected from the group consisting of a polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph (0052); Claim 1), a cellulose, poly(4-vinylphenol), and a hydrogel; 1 - 15 wt.% of an 
2.	Regarding Claim 2, Mokhtari discloses the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the aqueous binder comprises polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph [0052); Claim 1) having a weight average molecular weight of 8,000 to 13,000 (a molecular weight (Mw) of from about 10,000 to about 600,00 Daltons; Paragraph (0052]).
3.	Regarding Claim 3, Mokhtari discloses the dielectric coating composition of Claim 1, and Mokhtari further discloses wherein the binder comprises polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph (0052); Claim 1) having a weight average molecular weight of 30,000 to 55,000 (a molecular weight (Mw) of from about 10,000 to about 600,00 Daltons; Paragraph (0052]).
4.	Regarding Claim 4, Mokhtari discloses the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the inorganic nanoparticle comprises a SiO(2) (Paragraph (00781), Al(2)O(3) (Paragraph (00781), TiO(2), ZrO(2), nanoclay, or a combination thereof.
5.	Regarding claim 5, Mokhtari discloses the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the inorganic nanoparticle is selected from the group consisting of SiO(2) (Paragraph (0078]) having a particle size of less than 50 nm (particle sizes of from about 1 nm to about 100 nm; Paragraphs (0031), (0078]), alumina 
6.	Regarding Claim 6, Mokhtari discloses the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the composition has a viscosity of 50 to 300 centipoise (a viscosity of from about 2 cps to about 200; Paragraph (0062); Claim 3) suitable for gravure (Paragraph (00661) or flexographic printing (Paragraph (00661).
7.	Regarding claim 7, Mokhtari discloses the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the composition has a viscosity of 2 to 40 centipoise (a viscosity of from about 2 cps to about 200; Paragraph (0062]; Claim 3) suitable for ink jet printing (Paragraph (0066]).
8.	Regarding claim 8, Mokhtari discloses the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the solvent comprises one or more polar protic solvents (polyvinyl alcohol as a solvent; Abstract).
9.	Regarding claim 9, Mokhtari discloses the dielectric coating composition of claim 8, and Mokhtari further discloses wherein the one or more polar protic solvents are selected from water and an alcohol (polyvinyl alcohol; Abstract).
10.	Regarding Claim 10, Mokhtari discloses a dielectric coating composition (Paragraph (00781) formulated for inkjet printing (Paragraph [0068]), the composition comprising: 2 - 15 wt.% of an aqueous binder selected from the group consisting of a polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph (0052]; Claim 1 ), a cellulose, poly(4-vinylphenol), a hydrogel; 1 - 15 wt.% of an inorganic nanoparticle (a stabilized silver nanoparticle; silver nanoparticles in the ink composition may be 
11.	Regarding Claim 11, Mokhtari discloses the dielectric coating composition according to claim 10, and Mokhtari further discloses a substrate comprising a cured coating formed by the dielectric coating composition (a nanoparticle ink cured onto a substrate; Paragraphs (0036), (0066), (0078]); wherein the cured coating comprise 10 wt.% to 70 wt.% of the inorganic nanoparticle with respect to a total solids content
of the cured coating (the silver nanoparticles in the ink composition may be from about 10 weight percent to about 80 weight percent; Paragraphs (0034), (0036), (0066), (00781); and the substrate is selected from the group consisting of metal, plastic (Paragraph (00681), glass (Paragraph (00681), ceramic (Paragraph (0068]), paper (Paragraph [00681), textile (Paragraph (00681), fabric (Paragraph (0068]), and any combination thereof.
12.	Regarding claim 12, Mokhtari discloses the substrate of claim 11, and Mokhtari further discloses wherein the substrate and the cured coating are flexible (flexible plastic film, fabric or paper substrate on which the nanoparticle ink is cured; a flexible plastic substrate; Paragraphs (0036), (0066], (0068], (00781).
Mokhtari discloses a method of printing an insulating layer (Paragraphs (0065], (00661) comprising: providing a dielectric coating composition (Paragraph (00781) for forming the insulating layer (Paragraph (00651), the composition comprising: 2- 15 wt.% of an aqueous binder selected from the group consisting of a polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph [0052];
Claim 1), a cellulose, poly(4-vinylphenol), and a hydrogel, 1 - 15 wt.% of an inorganic nanoparticle (a stabilized silver nanoparticle; silver nanoparticles in the ink composition may be about 1 O weight percent to about 80 weight percent; Abstract; Paragraph (0034]; Claim 1), wherein the inorganic nanoparticle comprises Si0(2) (Paragraph (00781), AI(2)0(3) (Paragraph (00781), Ti0(2), Zr0(2), nanoclay, or a combination thereof, and an aqueous solvent (Abstract); and printing the composition onto a substrate (Paragraphs [0065), [00661).
14.	Regarding Claim 14, Mokhtari discloses the method of claim 13, and Mokhtari further discloses wherein the printing comprises inkjet printing (Paragraph [00681]), the inorganic nanoparticle is selected from the group consisting of Si0(2) (Paragraph [00781] having a particle size of less than 50 nm (particle sizes of from about 1 nm to about 100 nm; Paragraphs [0031], [00781] and alumina (Paragraph [00781]) having a
particle size of less than 50 nm (particle sizes of from about 1 nm to about 100 nm; Paragraphs [0031), [00781), and the dielectric coating (Paragraph [00781) composition has a viscosity of 2 to 40 centipoise (a viscosity of from about 2 cps to about 200; Paragraph [0062]; Claim3).
15.	Regarding Claim 15, Mokhtari discloses the method of claim 13, and Mokhtari discloses further comprising: curing the composition using thermal energy (heating the deposited composition at a temperature at about 200 degrees C; Paragraphs [0069], [00701).
16.	Regarding Claim 16, Mokhtari discloses the method of claim 15, and Mokhtari further discloses wherein curing comprises heating the substrate (Paragraphs (0069], (00701) to a temperature of 120 degrees C to 150 degrees C for 0.1 minute to 30 minutes (heating to a temperature from about 100 degrees C to about 140 degrees C; Paragraphs [0069], (00701).
17.	Regarding Claim 17. Mokhtari discloses the dielectric coating composition of claim 1, and Mokhtari further discloses wherein the aqueous binder is selected from the group consisting of polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph [0052]; Claim 1) having a weight average molecular weight of 8,000 to 13,000 (a molecular weight (Mw) of from about 10,000 to about 600,00 Daltons; Paragraph (00521), and polyvinyl alcohol (about 11 to 25% polyvinyl alcohol; Abstract; Paragraph [0052]; Claim 1) having a weight average molecular weight of 30,000 to 55,000 (a molecular weight (Mw) of from about 10,000 to about 600,00 Daltons; Paragraph (0052]).
Mokhtari discloses the method of claim 13, and Mokhtari further discloses wherein the substrate comprises metal, plastic (Paragraph (00681), glass (Paragraph (00681), ceramic (Paragraph (0068]), paper (Paragraph (0068]), textile (Paragraph [00681), fabric (Paragraph (00681), or any combination thereof.
19.	Regarding Claim 19, Mokhtari discloses the dielectric coating composition according to claim 1, and Mokhtari further discloses an a-textile (an electronic printed paper or fabric; Abstract; Paragraphs (0001], (00681) comprising: at least one conductive trace formed by a particle-free conductive ink (forming and fabricating conductive traces; Abstract; Paragraph (0003]); and at least one insulating layer deposited (Paragraphs (0065]. (00661) by the dielectric coating composition (Paragraph (00781), wherein the at least one insulating layer may be positioned over, under, or both over and under the at least one conductive trace (forming and fabricating conductive traces; the insulating layer, the gate electrode, the semiconductor layer, the source electrode, and the drain electrode are in any sequence as long as the gate
electrode and the semiconductor layer both contact the insulating layer; Abstract; Paragraphs [0003). (00761).
20.	Regarding Claim 20, Mokhtari discloses thee-textile of claim 19, and Mokhtari further discloses wherein the a-textile (an electronic printed paper or fabric; Abstract; Paragraphs (0001), [0068]) functions as a sensor (Paragraph (00031), an electrode (Paragraph (0075)), a circuit (Paragraph (0002)), an interconnect (Paragraph (0075)), an electromagnetic radiation absorber, a light (Paragraph (0075)), an antenna
(Paragraph (0075)), a resistive heating element, a switch, a battery, or any combination thereof.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 14, 2022